This is an appeal by claimant from a decision of the State Industrial Board. The sole question presented on this appeal is whether the decision of the Industrial Board holding that the claimant did not sustain an accident is supported by the evidence. The Board’s decision was an act of judgment upon a debatable matter of fact and there is ample evidence to support its finding. In the circumstances, the decision of the Industrial Board must be affirmed. Decision affirmed, without costs. All concur.